Citation Nr: 0013547	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  98-07 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	John Frohnmayer, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1967 to 
July 1969.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Fort Harrison, Montana, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The October 1996 rating decision granted service connection 
for PTSD as noncompensable, and the January 2000 hearing 
officer decision increased the rating to 10 percent.  


FINDINGS OF FACT

1.  The criteria for PTSD in effect prior to November 1996 
and since November 1996 are equally favorable to the veteran.  

2.  The veteran's PTSD is manifested by anger, anxiety, 
problems with concentration and memory, sleep impairment, and 
depression, resulting in definite social and industrial 
impairment.  

3.  The veteran's PTSD symptoms do not manifest as 
considerable impairment in an ability to establish effective 
or favorable relationships with people; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; impairment of short- and long-term memory; 
or impaired judgment.  


CONCLUSION OF LAW

The criteria are met for a 30 percent rating for PTSD.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.2, 
4.130, Diagnostic Code 9411 (1999) (effective November 7, 
1996); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996) 
(effective prior to November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The July 1994 statement alleged that, after service, the 
veteran worked at over 18 jobs in 25 years.  In most cases, 
he quit.  He reported problems with authority and difficulty 
with concentration and making long-term plans.  In another 
July 1994 statement, the veteran reported flashbacks over the 
past 25 years.  He did not feel close to anyone, and he had 
much less interest in family, friends, and activities that 
used to be important to him.  He was jumpy, hyperalert, or 
startled easily.  He had sleep disturbances, survivor guilt, 
and trouble concentrating.  Certain events made him nervous 
or anxious.  He reported frequent forgetting, getting easily 
distracted, daydreaming, being indecisive, paranoia, blaming, 
loss of self-confidence, anxiety, being depressed and 
tearful, flat mood, an inability to enjoy things, 
excitability, diminished work output, lethargy, lack of 
ambition, compulsive behaviors, swearing and being verbally 
abusive, throwing or breaking things, and a refusal to share 
or delegate authority.  

The veteran underwent a private psychiatric evaluation in 
March 1995.  The veteran had chronic depression and 
difficulty with concentration and irritability.  Since 
service, the veteran worked on an assembly line and as a 
laborer and a mason tender in jobs lasting from 6 weeks to 2-
1/2 years.  Each time, he quit or was laid off.  He worked as 
a milk truck driver for almost 2 years until he left to earn 
a 2-year degree in civil engineering in the middle 1970s.  
After junior college, the veteran worked for a government 
highway department, construction companies, and engineering 
firms as a construction inspector, superintendent, estimator, 
foreman, quality control engineer, and resident engineer in 
jobs lasting from 6 weeks to 3 years.  Each time, the veteran 
quit or was laid off or fired.  The veteran reported that he 
did not fit in wherever he worked.  He reported very low 
self-esteem and feeling depressed most of the time.  He had 
considerable sleep disturbances with early morning awakening 
and problems with concentration that significantly interfered 
with his performance in college classes.  He lacked 
motivation.  He often dreamed about being sent back to 
Vietnam.  The Axis I diagnoses were recurrent, moderate major 
depressive disorder and chronic PTSD.  The current global 
assessment function score was 60.  The examiner opined that 
the veteran was currently occupationally disabled as a result 
of his significant depressive disorder.  There was reason to 
believe that the depressive disorder had a biological/genetic 
etiology and that adequate pharmacologic treatment of his 
depressive disorder might have a significant and positive 
impact on his occupational disability.  The examiner opined 
that the veteran's PTSD symptoms were more subtle and mainly 
interfered with relationships and with his employment.  The 
examiner opined that adequate treatment of his depressive 
disorder might also have a positive impact on PTSD symptoms.  

The veteran underwent a PTSD examination at a private clinic 
in June 1997.  After service, the veteran had a history of 
depression, survival guilt, intrusive thoughts, relationship 
difficulty, sporadic employment, sleep disturbance, and 
anxiety reactions.  He moved from job to job and had 
authority figure issues.  He had difficulty focusing and 
concentrating on schoolwork.  The examiner opined that the 
veteran's military trauma history, test scores, combat 
exposure scale score, adjustment difficulty since returning 
from Vietnam, his present depression, subdued anger, anxiety, 
and relationship difficulty all led to a clear diagnosis of 
chronic, severe PTSD with definite industrial impairment.  

The May 1997 rehabilitation counselor opined that there was 
no evidence of severe psychopathology that would preclude 
this veteran's abilities to complete a formal training 
program and become competitively employed.  His mood seemed 
somewhat depressed, and his affect was flat.  The examiner 
opined that the veteran would be able to find suitable entry-
level employment upon completing a Bachelor of Science degree 
in economics because he would have a minor in industrial 
engineering in addition to his associate's degree in civil 
engineering.  He would be quite employable in areas such as 
construction managing, technical writing, cost estimating, 
writing and editing, etc.  

The veteran underwent a VA PTSD examination in November 1997.  
He reported that he was fired from his last 2 jobs as a 
construction engineer.  The veteran reported psychological 
numbing, startle response, problems with concentration and 
memory, depression, and frequent episodes of rage.  The Axis 
I diagnosis was recurrent major depression disorder and PTSD.  
The veteran's global assessment function score was 55 for the 
present and the past year, depression and PTSD combined.  The 
global assessment function score for PTSD alone was 70.  The 
examiner opined that the depressive disorder was the primary 
pathology and the PTSD a secondary one in terms of the 
veteran's ability to function occupationally.  

The representative's January 1999 statement alleged that a 70 
percent rating was warranted because the veteran's PTSD and 
depression symptoms were not separable.  The veteran's April 
1998 appeal and January 1999 statement alleged that the 
veteran had not been able to hold a job because he could not 
get along with his bosses.  He resented authority and 
experienced unprovoked irritability that led him to quit in 
anger.  He could not concentrate on engineering projects with 
complex specifications and strict deadlines.  He felt that 
his college grades were poor because he kept relating his 
current life to Vietnam.  He alleged that PTSD, not genetic 
depression, was responsible for his inability to hold a job.  
He alleged that 3 male relatives had genetic depression but 
had managed to work and maintain relationships.  

The veteran, assisted by his representative, provided sworn 
testimony at a regional office hearing in October 1999.  The 
veteran testified that he had trouble with authority because 
he was angry and resentful when the quality of his work was 
questioned or he was told to redo a task.  He was angry when 
he was sent out of town for work on short notice.  If anyone 
raised a voice at him, his immediate response was to stop 
communicating.  He earned less than $7.00 per hour as a 
retail clerk.  

The veteran underwent a neuropsychological evaluation at a 
private clinic in August 1999.  The diagnostic impressions 
were dysthymic disorder and rule out personality disorder, 
not otherwise specified.  The examiner noted the veteran's 
feelings of loneliness, problems with self-confidence, 
reduced self-image, a history of sexual abuse, unfulfilled 
relationship needs, underlying affective instability, and 
probable long-term problems relating to others.  The 
veteran's responses suggested a susceptibility to cognitive 
disorganization in response to stress and incompetent social 
behaviors consistent with problems maintaining relationships.  
The veteran reported that he was one class short of obtaining 
a 4-year degree in economics with a minor in industrial 
engineering.  He intended to finish his degree and pursue a 
job similar to his past jobs.  The veteran did not describe 
clear problems with functional abilities.  He reported some 
problems with short-term memory, attention, and 
concentration.  He described having a number of friends, 
primarily work acquaintances, that he frequently spent time 
with outside of work.  He reported having PTSD counseling for 
the past 5-6 years and being sexually abused as a child.  The 
veteran continued to function in the superior range of 
intellectual abilities overall with relative but not profound 
reduction in some attention-sensitive tasks and 
visuoconstructive reasoning.  The examiner opined that such 
processing impairments could help to explain some of the 
veteran's presumed difficulties with social functioning, 
attention, and emotional modulation.  His difficulties 
appeared relative mild.  The veteran appeared to struggle 
with chronic depressive symptoms, negative self-image, and 
overall life dissatisfaction.  He did not describe obvious 
anxiety symptoms although he did state symptoms consistent 
with a diagnosis of PTST that emerged when he was involved in 
therapy.  The examiner opined that the veteran was fully 
capable of completing his degree and pursuing employment in 
his chosen field.  He further opined that it was likely that 
the veteran's chronic sense of dissatisfaction and 
interpersonal insecurity were rooted in his early experiences 
and perhaps strengthened by his Vietnam experiences.  In an 
October 1999 outpatient note, the November 1997 examiner 
stated that much of the veteran's relationship difficulties 
could be attributed to PTSD and that there was considerable 
overlap of the impact of PTSD and major depressive disorder 
on his life.  

In December 1999, payroll stubs and Internal Revenue Service 
Form W-2 from two engineering firms showed that the veteran 
earned an annual salary of approximately $40,000 from 1989 to 
1992.  The veteran lost 2 jobs because he had trouble with 
supervisors.  The veteran admitted that, prior to his Vietnam 
service, he had been sexually abused by his mother and 
another person and severely emotionally abused by his father.  
He alleged that his depression and inability to maintain a 
job or relationship was due to entirely to PTSD incurred in 
Vietnam.  


Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  

New evaluation criteria for PTSD became effective November 7, 
1996.  Where a law or regulation changes after a claim is 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant applies unless Congress provided otherwise 
or permitted the Secretary to do otherwise and the Secretary 
does so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  If 
the amendment is more favorable, the Board should apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change and apply the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-2000 (2000).  

Under the new criteria for PTSD effective since November 
1996, a 10 percent evaluation is warranted when there is 
occupation and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent evaluation is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); and disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411 (1999).  

Prior to November 1996, governing regulation provided that 
the severity of a psychiatric disability would be measured by 
actual symptomatology, as it affects social and industrial 
adaptability.  Evaluators were specifically instructed not to 
"underevaluate the emotionally sick veteran with a good work 
record, nor [to] overevaluate his or her condition on the 
basis of a poor work record not supported by the psychiatric 
disability picture."  38 C.F.R. § 4.130 (1996).  Under the 
old criteria in effect prior to November 1996, a 10 percent 
evaluation is warranted when there is less than the criteria 
for the 30 percent rating, with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 30 percent evaluation is warranted for 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
evaluation is warranted if an ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired, and by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation is warranted if an 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 evaluation is warranted if the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, and there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such a fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior, and the 
veteran is demonstrably unable to maintain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  
In applying this standard, the VA interprets "definite" to 
mean "distinct, unambiguous, and moderately large in degree."  
VAOPGCPREC 9-93 (Nov. 9, 1993).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  


Analysis

The veteran's claim for an increased rating for PTSD is well 
grounded.  When a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran and his representative contended that all of his 
depression and PSTD symptoms should be considered in 
evaluating the level of his PTSD disability because symptoms 
could not be separated.  The March 1995 examiner opined that 
treatment of depression might benefit the veteran's PTSD 
symptoms, and in October 1999, the November 1997 examiner 
found considerable overlap of the impact of PTSD and major 
depressive disorder on the veteran's life.  Therefore, the 
Board will consider all of the veteran's symptoms in 
evaluating the level of PTSD disability.  

A 30 percent rating is warranted for the veteran's PTSD 
symptoms under the old criteria in effect prior to November 
1996.  The veteran has definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  The March 1995 examiner stated that, although 
subtle, the veteran's PTSD symptoms interfered with the 
veteran's employment and relationships.  The veteran reported 
quitting or losing 18 jobs, mostly at engineering firms, over 
the past 25 years because he had problems accepting authority 
and controlling his temper.  He last worked for an 
engineering firm in 1992 and now earned approximately a third 
of his 1992 salary in his job as a retail clerk.  The veteran 
revised his long-term goal of becoming an engineer because he 
had problems with concentration, and the August 1999 examiner 
opined that the veteran was susceptible to cognitive 
disorganization in response to stress.  The veteran's 
psychoneurotic symptoms also result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  His affect was 
flat in May 1997, and several examiners and the veteran noted 
his difficulty with social interaction in the workplace.  The 
veteran had problems with flexibility and reliability because 
he became angry when he was sent out of town for work on 
short notice or when he was told to redo a task.  Many times, 
his response was to stop communicating or to simply quit the 
job.  He was fired or laid off from several jobs for 
conflicts with supervisors.  Indeed, the June 1997 examiner 
stated that the veteran had chronic, severe PTSD with 
definite industrial impairment.  Accordingly, a 30 percent 
rating is warranted under the old criteria in effect prior to 
November 1996.  

A 50 percent rating is not warranted under the old criteria 
because the veteran's ability to establish effective or 
favorable relationships with people is not considerably 
impaired.  Although the veteran left or was fired from many 
jobs over the past 25 years, he was able to obtain a new job 
every time, and he maintained some jobs for as long as 3 
years.  Although the veteran earned a significantly lower 
salary since 1992, he reported enjoying his current retail 
job and participating in social events with his coworkers 
outside of work.  The veteran was only one course away from 
completing a 4-year degree in economics with a minor in 
industrial engineering, and the May 1997 examiner determined 
that the veteran was quite employable as a construction 
manager, technical writer, or cost estimator.  The veteran 
also had transferable skills from past jobs as an engineering 
supervisor, assembly line worker, laborer, and truck driver.  
Accordingly, a 30 percent rating is warranted under the old 
criteria for PTSD.  

A 30 percent rating is also warranted for the veteran's PTSD 
symptoms under the new criteria in effect since November 
1996.  The veteran had occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  The 
August 1999 examiner noted that, for a person with superior 
intellectual abilities, the veteran had relative reduction in 
some attention-sensitive tasks and visuoconstructive 
reasoning.  Although this reduction had little impact on his 
current retail job, when the veteran supervised the 
construction of water treatment plants, his difficulty in 
translating blueprints into 3-dimensions resulted in having 
to redo some tasks.  The veteran's difficulty with authority 
caused him to lose some jobs because he refused to delegate 
authority and he became angry when his job required him to 
travel on short notice or when the qualify of his work was 
questioned.  These decreases in work efficiency and 
intermittent periods of inability to perform occupational 
tasks impacted the veteran's ability to work in the 
engineering field or to complete a bachelor's degree with a 
major in engineering.  The veteran also has symptoms of 
depressed mood, anxiety, and chronic sleep impairment because 
the veteran or examiners noted depression, anxiety, and/or 
sleep disturbances in July 1994, March 1995, June 1997, 
November 1997, and January 1999.  Accordingly, a 30 percent 
rating is warranted under the new criteria in effect since 
November 1996.  

A 50 percent rating is not warranted under the new criteria.  
The veteran's PTSD symptoms did not manifest as 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; impairment of short- and long-
term memory; or impaired judgment.  Although the veteran 
tended to ramble in March 1995, the April 1998 examiner noted 
that the veteran was articulate, and the August 1999 examiner 
noted that the veteran expressed his thoughts in logical and 
coherent ways.  The March 1995 examiner noted that the 
veteran's recent and remote memory seemed adequate, and the 
August 1999 examiner noted good recall of personally relevant 
information.  Accordingly, a 30 percent rating is warranted 
under the new criteria for PTSD.  

Finally, extraschedular considerations do not apply in this 
case because exceptional circumstances have not been 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(1999).  The evidence does not 
show that the service-connected disability markedly 
interferes with employment or causes frequent 
hospitalizations.  Although the veteran earns less now than 
he earned in 1992, he has successfully worked as a sales 
clerk for the same employer for about one year, and he has 
transferable skills in writing, economics, and industrial 
engineering that could be applied to other occupations.  


ORDER

Entitlement to a 30 percent evaluation for PTSD is granted, 
subject to the controlling laws and regulations governing the 
payment of monetary awards.  





		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

